Citation Nr: 0711383	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for major depressive disorder, from September 11, 
2000 to December 15, 2004.

2.  Entitlement to a disability rating in excess of 70 
percent for major depressive disorder, since December 16, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision which increased 
the veteran's noncompensable disability rating to 30 percent.  
The veteran's disability rating was again increased during 
the appeal period in a November 2003 rating decision which 
granted the veteran a disability rating of 50 percent, 
effective September 11, 2000.  The veteran's disability 
rating was increased a second time during the appeal period 
in a November 2005 rating decision which granted the veteran 
a disability rating of 70 percent, effective December 16, 
2004.  Since these increases did not constitute a full grant 
of the benefit sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a disability rating in excess of 
70 percent for major depressive disorder, since December 16, 
2004 is discussed in the REMAND section below as it requires 
further development prior to adjudication.


FINDING OF FACT

During the period of appeal prior to December 2004, the 
veteran displayed occupational and social impairment in most 
areas including problems dealing with stress at work; 
problems with attendance at work due to depression, anxiety, 
panic attacks, hallucinations, and suicidal ideation at 
times; problems with marital relations and maintaining and 
making other interpersonal relationships; neglect of personal 
appearance and hygiene; and problems with violent and angry 
mood.


CONCLUSIONS OF LAW

During the period of appeal prior to December 2004, the 
veteran displayed psychiatric symptoms approximating a 
disability rating of 70 percent, but not higher.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.14, 4.21, 4.130 Diagnostic Code 9433 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
partial compliance with the duty to notify, the veteran was 
notified of all but the fourth element of the duty to notify 
in a July 2001 letter.  The veteran has not been prejudiced 
by lack of notification; however, because he was issued a 
statement of the case in November 2003 which contained the 
entire language of 38 C.F.R. § 3.159, and a complete 
notification letter in May 2005.  Overall, the veteran has 
not been prejudiced by inadequate notice because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private medical records, and 
afforded the veteran several VA examinations regarding his 
claim.  In all, there does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Therefore, the veteran is not prejudiced by 
the Board's adjudication of his claim.

II.  Claim for Increased Rating

The veteran claims that he is entitled to a rating in excess 
of 50 percent for the period between September 11, 2000 and 
December 15, 2004.  Where, as here, initial entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  All potentially applicable diagnostic 
codes must be considered when evaluating a disability.  
However, care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  38 C.F.R. § 4.14.  When applying the rating schedule, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Each disability must be 
viewed in relation to its history and there must be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.

For this period of appeal, the veteran's current disability 
rating is 50 percent under Diagnostic Code 9433 for dysthymic 
disorder.  All disability ratings assigned for dysthymic 
disorder fall under 38 C.F.R. § 4.130, Diagnostic Code 9433.  
Under this diagnostic code, a 50 percent rating, is warranted 
where occupational and social impairment are exhibited with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where occupational and 
social impairment are exhibited with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating, the highest rating under this 
diagnostic code, is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.

The medical evidence for this portion of the appeal period 
includes VA treatment records and a January 2004 VA 
examination.  

The veteran's VA treatment records indicate on-going 
psychological treatment for the period in question.   In 
October 2000, the veteran was evaluated and the examiner 
noted that the veteran could be embellishing upon his 
symptoms in order to qualify for an increased disability 
rating and not because of an actual increase in his 
disability.  The veteran reported experiencing hallucinations 
and has some suicidal thoughts but appeared alert, oriented, 
with coherent and relevant speech despite being severely 
depressed and appearing with a sad affect.  In December 2000, 
the veteran reported missing a lot of work as a result of his 
disability, feeling anxious, having a lack of energy, 
experiencing panic attacks and hallucinations, despite 
appearing alert and coherent with an "okay" mood and "full 
and appropriate" affect upon examination.  The veteran was 
assigned a GAF of 25 at this time indicating that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or the 
inability to function in almost all areas.  The examiner 
noted that the veteran's affect was questionable as he was 
"joking around in interview...does not appear to be consistent 
with a schizophrenic picture or a MDD."  One episode of 
attempted suicide was noted in the veteran's history at this 
time.  A second December 2000 examiner noted a GAF of 35 
indicating some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  The examiner also noted that the veteran had no 
suicidal ideation at the time of the examination and had 
normal speech and appropriate behavior.

In February 2001, the veteran reported having severe 
depression and anxiety and he was referred to a psychologist.  
In March 2001, the veteran was evaluated and noted to have a 
GAF of 45 indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The veteran was again evaluated in April 2001 and reported 
having daily panic attacks, having no energy, appeared 
"hopeless," reported being isolated.  In May 2001, the 
veteran presented with depression and complained of panic 
attacks.  In June 2001, the veteran reported that he was 
doing "pretty fair" despite continuing to have headaches 
and panic attacks, along with depressive episodes.  In July 
2001, the veteran reported an increase in panic attacks.  
Progress notes through the remainder of 2001 recorded similar 
symptoms along with frustration regarding the continuing 
disability.  In November 2001, his judgment was noted to be 
fair and insight poor and the veteran reported suicidal 
ideation but not attempts.

In 2002, the veteran's progress notes indicate symptoms of 
depression and anxiety similar to those in 2001.  
Specifically, in May 2002, a VA examiner noted that he was 
severely depressed and expressed that the veteran wanted to 
become permanently unemployed and live on disability checks.  
The examiner noted that the veteran was not suicidal but was 
morbidly obese.  In April 2002, it was noted that the 
"patient has become dysfunctional to the point of 
unemployability with inability to continue working" and the 
veteran appeared to have completely lost interest in every 
aspect of life.  His wife reported that she had quit her job 
in order to give him full-time care and that he did not care 
for his own personal hygiene.  His mood was depressed and 
anxious, his affect dysphoric, lethargic, and apathetic.  He 
denied suicidal ideation but reported having panic attacks, 
nightmares, insomnia, and occasional hallucinations.  His 
attention was poor, insight limited, and judgment impaired 
despite being alert and oriented with good memory.

In February 2003, the veteran reported frequent crying, 
increased irritability, suicidal ideations but not intent, 
and some auditory and visual hallucinations.  His affect was 
restricted, mood angry and depressed, and speech laconic but 
logical.  In May 2003, the veteran noted that he felt 
somewhat better but that he still had auditory 
hallucinations.

In January 2004, the veteran underwent a VA examination which 
revealed that he had remained employed despite his 
disability, was cooperative, calm, friendly and displayed 
some humor.  "His affect at times looked dysphoric and sad, 
but he could brighten up in the course of conversation.  He 
reports his mood as down or depressed.  He was able to 
converse in a logical goal-oriented fashion.  He does have 
occasional auditory perceptual distortion...the veteran states 
he has had suicidal ideation several times but this does not 
appear to be a current thought process and there in no plan 
or intent.  He is oriented to person, place, and time, 
however, could only remember 2/3 objects after several 
minutes indicating some mild short-term memory impairment.  
His long-term memory is intact."  The veteran did note that 
his wife has to continuously remind him of things.  The 
veteran was assigned a GAF of 55 indicating moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.

During this period of the appeal, the veteran showed varying 
intensity of symptoms indicated by a range of GAFs assigned 
from 25 (indicating serious impairment) to 55 (indicating 
moderate symptoms).  During this period of the appeal, the 
veteran was able to maintain employment despite continually 
reporting problems dealing with work because of stress on the 
job as well as problems actually attending a full work week 
because of anxiety and depression.  The veteran displayed 
deficiencies in more areas than just work as he reported 
continued marital problems and having no friends or other 
interpersonal relationships.  It should also be noted that 
the veteran did suffer from occasional suicidal ideations and 
reported at least one occasional of a possible suicide 
attempt and frequently reported problems with anger, violent 
tendencies, panic attacks, and auditory hallucinations.  The 
veteran also reported that his wife had to groom him and he 
was noted to have become morbidly obese during this period of 
the appeal.  As a result of the foregoing medical evidence, 
the veteran is entitled to a disability rating of 70 percent, 
but no higher, for this period of the appeal.


ORDER

Entitlement to a disability rating of 70 percent for major 
depressive disorder, from September 11, 2000 to December 15, 
2004 is granted.


REMAND

The veteran and his wife testified at a Travel Board hearing 
before the undersigned that the veteran's disability has 
worsened since his last VA examination in November 2005 at 
which his symptoms were similar to those noted at previous 
examinations and treatments.  The veteran's wife also 
testified that the veteran was fired from his job in April 
2006 as a result of his disability having gotten worse and 
not allowing him to perform successfully at work.  As such, a 
new examination is required to determine the veteran's 
current level of disability.

As such, the case is REMANDED back to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  A VA mental disorders examination 
should be conducted to determine the 
current nature and severity of the 
veteran's psychiatric disorder.  The 
examiner should review the claims folder 
in conjunction with the examination and 
make a note of such review in the 
examination report.  The examiner should 
provide a GAF score and indicate in the 
report what that score represents.  

2.  Review the medical opinion and, if it 
is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and, if it remains denied, issue 
the appellant a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


